Title: From James Madison to John Quincy Adams, 24 October 1822
From: Madison, James
To: Adams, John Quincy


                
                    Dear Sir
                    Montpellier [October] 24. 1822
                
                I have received with your favour of the 11th. a copy of the “Collection of Documents” which you had recently published.
                The Treaty of Ghent forms a prominent epoch in our National History; and will be a lasting monument of the Ability and patriotism with which it was negociated. Incidents elucidating the transaction, can not therefore but be interesting, and they are made the more so by the eloquent strain in which they are presented. Accept my thanks Sir for the little volume containing them, with assurances of my continued esteem and cordial respects.
                
                    James Madison
                
            